Citation Nr: 0403217	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  99-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right thumb injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a fractured left great toe, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to September 
1959 and November 1959 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2000.  This matter was 
originally on appeal from a July 1998  rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The residuals of a right thumb injury are primarily 
manifested by objectively demonstrated painful sensation or 
hypersensitivity of the skin graft that produces some 
functional loss, but the veteran is able to oppose the tip of 
his thumb to the ipsilateral head of the 5th metacarpal and 
is able to touch the tips of all fingers to the median palmar 
crease.  There is no medical evidence of right thumb 
ankylosis. 

2.  The residuals of a right thumb injury include underlying 
soft tissue damage and produce functional loss, but the skin 
graft and scar do not exceed an area of 6 square inches (39 
square centimeters) or involve limitation of motion resulting 
in a gap more than one inch (2.5 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

3.  The residuals of a fractured left great toe produce 
moderately severe impairment due to pain, tenderness, 
onychomycosis, and nonspecific chronic regional pain 
syndrome.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals of a right thumb 
injury have not been met or approximated under either the old 
rating criteria or the new rating criteria.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 5224, 7804 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 5228, 7804, 7801 (2003).    

2.  The schedular criteria for a rating in excess of 20 
percent for service-connected residuals of a fractured left 
great toe have not been met or approximated.  38 U.S.C.A.  §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's September 2000 Remand, in 
correspondence dated in October 2000, the RO advised the 
veteran of what information and evidence was needed from him 
to substantiate his claims.  Specifically, the RO asked the 
veteran to provide the names and addresses of all health care 
providers from whom he had received treatment for his left 
great toe and right thumb since October 1998.  The RO 
included medical record release authorization forms (VA Form 
21- 4142) to enable the RO to obtain any treatment records 
identified by the veteran.  The RO also advised the veteran 
of his responsibility to report for any VA examinations 
scheduled in connection with his claims.  The veteran did not 
respond to the October 2000 letter.

Also pursuant to the Board's Remand, the RO obtained medical 
records pertaining to a disability determination from the 
Social Security Administration.  The RO afforded the veteran 
appropriate VA examinations in December 2000.  An initial 
review of the examination reports show that the examiners 
provided the information requested by the Board in the 
Remand.  Based on the foregoing actions, the Board finds that 
the RO complied with the Board's September 2000 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).
During the course of this appeal, there has been a change in 
the law pertaining to veteran's benefits.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA is 
required to provide the veteran with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
veteran with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is the veteran's contention that the severity of his 
service-connected right thumb and left great toe disabilities 
is greater than is contemplated in the currently assigned 
ratings.  As previously stated, in the October 2000 letter, 
the RO advised the veteran of what information and evidence 
was needed from him to substantiate his claims as well as the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The Board notes that where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, the veteran was afforded the 
opportunity to advise the RO of any outstanding current 
treatment records that would reflect the current severity of 
his service-connected disabilities.  The veteran was also 
afforded VA examinations to ascertain the current severity of 
the service-connected disabilities.  

The notice provisions of the VCAA have been further met as 
follows.  The RO provided the veteran with a copy of the July 
1998 rating decision, January 1999 Statement of the Case 
(SOC), March 1999 Hearing Officer Decision, and February 2003 
Supplemental Statement of the Case (SSOC), which together 
informed the veteran of the evidence needed to substantiate 
his claims.  The SOC and the SSOC provided the veteran with 
notice of the applicable laws and regulations, including the 
law and implementing regulations of the VCAA.  

In correspondence dated in April 2003, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims.  In Pelegrini v. Secretary 
of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 2004), 
the United States Court of Appeals for Veterans Claims held 
that under section 38 U.S.C. 5103(a) (2003), before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim, a service-connection claimant must be 
given notice (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
(3) of the information and evidence that the claimant is 
expected to provide, and the AOJ must request (4) that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  In the instant appeal, the 
initial unfavorable AOJ decision on the claims was rendered 
prior to the enactment of the VCAA so there could not have 
been compliance with the enhanced duty to notify provisions 
under the VCAA.  Nevertheless, any supposed defect in the 
timing of the provision of notice was cured by the previously 
discussed October 2000 letter which the RO mailed to the 
veteran prior to the readjudication of his claims in February 
2003.  The subsequent April 2003 RO letter merely reaffirmed 
notice previously provided to the veteran by the RO.  
Moreover, in February 2003, the veteran indicated that he had 
no further comment concerning the February 2003 SSOC and he 
waived the 60-day development period.  Based on all of the 
foregoing, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's September 2000 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.
Residuals of a Right Thumb Injury

The veteran's service-connected residuals of a right thumb 
injury are presently assigned a 10 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The Board notes 
that the rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The old criteria may be applied 
for the full period of the appeal.  Id.  The new rating 
criteria, however, may only be applied to the period of time 
after their effective date.  Id.  In the February 2003 SSOC, 
the veteran was advised of the new rating criteria.  The RO 
considered the veteran's disability rating under both the old 
and new rating criteria.  The Board will also evaluate the 
veteran's disability under both the old and new rating 
criteria.  

The December 2000 VA examination report shows that the 
examiner reviewed the claims file.  The examiner related that 
the veteran suffered a crush injury to his
right thumb during service.  The examiner reported that the 
narrative summary of the injury indicated that the veteran 
underwent a skin graft and that the distal tip of his thumb 
was amputated resulting in a shortening of the thumb.  The 
examiner noted that the veteran primarily complained of 
hypersensitivity of the thumb tip.  As he is right hand 
dominant, he used the thumb all the time.  Activities such as 
buttoning a shirt or tying his shoelaces required fine 
manipulation using the thumb tip.  Even a light touch 
produced a painful sensation on the thumb.  In addition to 
the hypersensitivity, the veteran complained that he had 
chronic thumb tip pain which was exacerbated by exposure to 
cold.  He had a special padded and insulted glove that he 
used when the weather turned cool.  He indicated, however, 
that he lost tactile sensitivity with the glove so he could 
not use it to manipulate small objects using his right hand.  
He took medication for the pain.  

The physical examination revealed no gross bony abnormalities 
of the right hand. There was no edema or soft tissue 
swelling.  There was a violaceous scar on the right volar 
thumb tip that measured 14 x 8 millimeters in maximum 
diameters.  The skin graft area extended to the thumbnail 
itself.  Along the lateral aspect of the cicatrix, there was 
a deep crack that appeared to have bled recently.  The 
examiner related that the veteran reported that the skin 
graft area broke down and bled occasionally.  The veteran 
indicated that the skin graft was more likely to break down 
when he used the thumb more.  The veteran maintained that 
when the skin of the graft area broke down and bled, the 
thumb tip became much more sensitive.  The examiner noted 
that the veteran was able to oppose the tip of his thumb to 
the ipsilateral head of the 5th metacarpal and he was able to 
touch the tips of all fingers to the median palmar crease.  
The grip strength was 5/5 on the right hand and the same on 
the left hand.  The examiner noted that when the veteran 
gripped his index finger, he was careful to keep any pressure 
off the tip of his thumb.  The examiner commented that the 
veteran's grip would definitely be limited in situations that 
required him to touch the gripped object with the tip of the 
right thumb.  The examiner added that the limitation would be 
secondary to pain, as there were no deficits of intrinsic 
hand musculature. The examiner noted that the graft site 
itself was very sensitive to even light touch or pressure. 
The examiner diagnosed status post crush injury to the right 
dominant thumb, status post split thickness skin graft to tip 
with residual dysesthesia, painful graft side and recurrent 
breakdown of the skin of the graft site. 

The December 2000 x-ray showed no acute fracture.  There was 
evidence of soft tissue loss over the region of the distal 
phalanx of the first right digit.  There was also sclerosis 
of the tip of the distal phalanx of the first digit that the 
radiologist noted was most likely related to old trauma.  

The veteran presented testimony at a local hearing before the 
RO in March 1999.  The veteran's complaints were similar to 
those reported to the VA examiner in December 2000.  The 
veteran indicated that he did not lose any work due to his 
right thumb disability as it did not interfere with his job 
requirements.  

VA treatment records dated within the appeal period include 
an October 1998 record from Dr. D.G.B. which noted treatment 
for the thumb.  A November 1998 record showed that the 
veteran complained of hyperesthesia and fissuring of the 
skin.  The physician noted the presence of a skin graft at 
the injury site.  The physician indicated that the graft was 
hyperpigmented and viable.  There was no soft tissue 
induration or erythema.  There were numerous skin fissures 
superficially secondary to dryness.   The physician's 
assessments were dry skin, viable skin graft, and 
hyperesthesia secondary to nerve injury.  

Under the old criteria of Diagnostic Code 7804, a 10 percent 
rating is assigned for superficial tender scars that are 
painful on objective demonstration.  The veteran primarily 
complains of hypersensitivity, difficulties in fine 
manipulation of the thumb tip, chronic thumb tip pain, and 
occasional break down in skin graft.  On VA examination, the 
veteran's grip indicated that he would be limited in 
situations that required him to touch the gripped object with 
the tip of the right thumb, according to the VA examiner.  
The VA examiner added that the limitation would be secondary 
to pain, as there were no deficits of intrinsic hand 
musculature.  The VA examiner further observed noted that the 
graft site itself was very sensitive to even light touch or 
pressure.  The veteran is currently diagnosed with status 
post crush injury to the right dominant thumb, status post 
split thickness skin graft to tip with residual dysesthesia, 
painful graft side and recurrent breakdown of the skin of the 
graft site.  The foregoing medical evidence shows that the 
skin graft produces a painful sensation or hypersensitivity 
that is objectively demonstrated on examination.  This is 
symptomatology associated with a 10 percent rating under the 
old criteria of Diagnostic Code 7804.  This is the maximum 
schedular rating available under Diagnostic Code 7804.  
Therefore, the Board must consider other potentially 
applicable diagnostic codes under which the veteran may be 
entitled to a rating in excess of 10 percent.

The Board observes that the veteran's scar is not on his 
head, not due to burns, and not poorly nourished with 
ulceration, so the only two potentially applicable codes are 
Diagnostic Codes 7804 (as discussed above) and 7805 (scars, 
other).  Under Diagnostic Code 7805, scars may be rated on 
limitation on function of the part affected.  Limitation of 
motion of individual digits, specifically the thumb, is 
evaluated under Diagnostic Code 5224.  A compensable 
evaluation under this Code provision would be warranted if 
there were favorable or unfavorable ankylosis of the thumb.  
The medical evidence shows no evidence of any right thumb 
ankylosis. Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
There is no competent evidence of record that the veteran is 
unable to move his right thumb, i.e., that his finger is 
ankylosed.  

Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), which address additional functional loss due to pain, 
weakness, excessive fatigability, etc., the severity of the 
veteran's right thumb disability does not rise to the level 
of an individual who suffers from favorable or unfavorable 
ankylosis of the thumb.  The medical evidence shows that the 
veteran is able to oppose the tip of his thumb to the 
ipsilateral head of the 5th metacarpal and is able to touch 
the tips of all fingers to the median palmar crease.  
Moreover, as the December 2000 VA examiner observed, 
limitation in the functional use of the right thumb due to 
pain would occur only in limited circumstances, none of which 
impeded significantly on the veteran's employability and 
daily life activities the Board notes.   The VA examiner's 
opinion was bolstered by the veteran's own admission that his 
right thumb disability did not interfere with his job 
requirements when he was previously employed.  Accordingly, a 
compensable evaluation under this Code provision would not be 
warranted.  

There is also no medical evidence of separate and distinct 
symptomatology resulting from the veteran's right thumb 
disability as to warrant assignment of a separate rating 
under Diagnostic Code 5224.  38 C.F.R. § 4.14 (2003).  Any 
functional loss demonstrated on examination was attributed to 
painful sensation or hypersensitivity which formed the basis 
for the continued assignment of a 10 percent rating under 
Diagnostic Code 7804.  

The Board is cognizant of the December 2000 VA examiner's 
reference that 
the distal tip of the veteran's thumb was amputated resulting 
in a shortening of the thumb.  For VA disability purposes, 
amputation of the thumb entails at the very least, amputation 
of the thumb at the distal joint or through the distal 
phalanx.  38 C.F.R. § 4.71a, Diagnostic Code 5152 (2002 & 
2003).  The service medical records show that the veteran 
only sustained a partial avulsion of the distal phalanx of 
the right thumb.  The hospital summary noted that the distal 
phalanx was shortened and a split thickness skin graft was 
taken and applied to the distal phalanx.  Thus, the distal 
joint and distal phalanx or the distal portion of the 
veteran's thumb remained at that time.  Indeed, in the VA 
examination report, the December 2000 VA examiner notes the 
presence of a thumbnail, so presumably that portion of the 
thumb that supports the nail remains.  

Under the new rating criteria of Diagnostic Code 7804, a 10 
percent rating is assigned for superficial scars that are 
painful on examination.  A note under this Code provision 
indicates that a superficial scar is now defined as one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2003).  The December 2000 x-ray 
revealed soft tissue loss over the region of the distal 
phalanx of the first right digit.  The new rating criteria 
for evaluating skin disorders indicates that a "deep scar" 
is one associated with underlying soft tissue damage.  Deep 
scars involving an area other than the head, face, or neck 
that cause limited motion are evaluated under Diagnostic Code 
7801, which prescribes a 10 percent rating for an area or 
areas exceeding 6 square inches (39 square centimeters).  38 
C.F.R. § 4.71a, Diagnostic Code 7801 (2003).  A 20 percent 
rating is assigned for scars covering an area or areas 
exceeding 12 square inches (77 square centimeters).  Id.  The 
December 2000 VA examination report notes that the scar on 
the right volar thumb tip measured 14 x 8 millimeters in 
maximum diameters and that the skin graft area extended to 
the thumbnail itself.  The service medical records note that 
a 1 centimeter square full thickness skin graft was put in 
place over the distal end of the distal phalanx of the thumb.  
The foregoing findings show that the veteran's scar and skin 
graft cover an area of 1.12 square centimeters (14 x 8 mm or 
1.4 x .8 cm = 1.12 sq. cm.) at the most.  This area is less 
than 6 square inches or 39 square centimeters, so the veteran 
is not entitled to a compensable evaluation under Diagnostic 
Code 7801.    

In regard to other potentially applicable diagnostic codes, 
the Board notes that scars rated under Diagnostic Code 7805 
are still evaluated based on limitation of function of 
affected part.  The new rating criteria for evaluating 
limitation of motion of individual digits, specifically the 
thumb, are provided under Diagnostic Code 5228.  Where there 
is a gap of less than one inch (2.5 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, a noncompensable rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2003).  Where that gap 
is one to two inches (2.5 centimeters to 5.1 centimeters) a 
10 percent rating is assigned.  Id.  Where that gap is more 
than two inches (5.1 centimeters) a 20 percent rating is 
assigned.  Id.   As previously discussed, the medical 
evidence shows that the veteran is able to oppose the tip of 
his thumb to the ipsilateral head of the 5th metacarpal and 
is able to touch the tips of all fingers to the median palmar 
crease.  Even with consideration of additional functional 
loss due to painful sensation or hypersensitivity, this 
functional loss does not equate to a disability manifested by 
a gap over one inch between the tip of his thumb and the 
ipsilateral  head of the 5th metacarpal.  Thus, a compensable 
evaluation under Diagnostic Code 5228 would not be warranted.  
The remaining diagnostic codes pertaining to the skin are not 
applicable. 

Accordingly, the Board finds that the veteran's service-
connected residuals of a right thumb injury more closely 
approximate the criteria associated with the currently 
assigned rating of 10 percent under the old criteria of 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).    


Residuals of a Fractured Left Great Toe

The veteran's service-connected residuals of a fractured left 
great toe are presently assigned a 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  

The veteran presented testimony at a local hearing before the 
RO in March 1999.  The veteran testified that he was told 
that the pain in his left leg was due to his left toe.  The 
veteran's complaints were similar to those reported in the 
December 2000 VA examination reports discussed below.  During 
the hearing, the veteran submitted a letter from Dr. S. dated 
in October 1998, in which he indicated that the veteran 
carried a diagnosis of chronic regional pain syndrome type I 
as a consequence of a left big toe injury.  Dr. S. noted that 
the veteran had partial relief of pain with a selective 
sympathetic lumbar blockade (paravertebral approach) and that 
the veteran was currently taking Amitriptyline.  

The December 2000 VA examination report shows that the 
examiner reviewed the claims file.  The examiner noted that 
the veteran suffered a crush injury to his left foot during 
service.  The examiner noted that the veteran currently 
complained of pain, running from the left great toe medially 
along the left lower extremity through the buttocks to the 
low back.  The veteran also complained of a tremor of the 
entire left lower extremity, gait disturbance, and inability 
to trim the great toenail of the left foot.  The examiner 
noted that he observed the veteran sitting in the waiting 
room and noted that he stood carefully and made sure he had 
his feet under him before he attempted to ambulate.  He 
walked with a mildly antalgic gait which he indicated avoided 
putting unnecessary stress on the left forefoot.  Both shoes 
were evaluated for wear pattern.  The examiner indicated that 
there was normal heelstrike, however, the veteran rolled off 
the medial forefoot too early (over pronation).  He had used 
orthotic inserts for his footgear for the past 4-5 years.  He 
took nonsteroidal anti-inflammatory drugs, but his 
neurologists have told him that there was nothing that could 
be done about his tremor.  The examiner noted that he 
observed a regular repetitive tremor of the entire left lower 
extremity with a periodicity of 3 times per minute.  

The physical examination revealed pes planus with minimal 
median longitudinal arch.  There was a hammertoe deformity of 
the left 2nd digit and there were callosities over the 
proximal interphalangeal knuckle of the left 2nd and 4th toes.  
There was severe onychomycosis of the 1st and 5th digit nails.  
The great toe showed marked thickening (to 1 full centimeter 
in thickness), and longitudinal ridging.  The great toenail 
was arched and was 4 centimeters in length.  The front half 
of the great toenail could be lifted up.  The great toenail 
appeared to be held on only by soft tissues of the nailbed.  
There was new toenail growth underlying the onychomycotic 
left great toenail.  The arterial blood supply was adequate.  
The examiner diagnosed status post compound, comminuted 
fracture of the distal phalanx of the left great toe with 
residual pain and onychomycotic changes of the toenail, and 
periodic tremor of the entire left lower extremity.  The 
examiner commented that the onychomycosis of the great 
toenail was most likely secondary to the fracture trauma.  
The examiner indicated that there was significant disability 
associated with onychomycosis as severe as the veteran's 
onychomycosis.  The examiner explained that the toenail 
continually caught on his socks or footgear and ripped free 
as the proximal attachment.   

According to the radiologist, the December 2000 x-ray 
revealed no acute fracture.  There was normal alignment of 
the visualized joints.  There was no evidence of ankle joint 
effusion.  Soft tissue prominence was seen over the distal 
phalanx of the first toe that the radiologist indicated was 
most likely related to onychomycosis.  There was also 
evidence of mild osteoarthritis of the first metatarsal 
phalangeal joint.  

The December 2000 VA neurological examination report shows 
that the examiner reviewed the claims file.  The neurologist 
reported that the veteran related that he retired from the 
county due to cutbacks.  The veteran also reported that the 
onset of the fungal infection of the toenails occurred five 
to six years ago.  He complained that the toenail of the big 
toe continued to come off occasionally, but it always grew 
back.  The foot pain caused him extreme difficulty in 
climbing stairs.  Sometimes he experienced flare-ups of foot 
pain, especially when the weather was bad. Sometimes he used 
two canes which happened about 20 times a year and lasted for 
about three days at a time.  He had extreme difficulty in 
walking distances.  On level ground, he was able to walk 
about two to three blocks, however, if the ground was 
inclined upward, he was able to walk only half a block.  When 
he walked, he always kept his big toe from hitting the 
ground.  There was uneven wear of his left shoe because of 
this.  If his left toe struck the ground, there was a 
tingling or twitching sensation in his toe and foot, which 
was mostly painful.  His ability to drive was not impeded as 
he primarily used his right foot to brake the pedals.  The 
leg pain and foot pain woke him from his sleep, but not ever 
night.  Sometimes the bedcovers exacerbated the pain in his 
foot.  He took Amitriptyline for the pain.  The veteran 
reported that he had had some sort of injection in the nerves 
leading in his back into his left leg, two to three times a 
week, which might have been a lumbar sympathetic block.  The 
veteran indicated that a physician recommended that he 
undergo an operation but he decided to forego the operation.  

The physical examination revealed a number of findings 
including intermittent left leg tremor.  The veteran could 
walk on his toes, but he had great difficulty walking on his 
toes on his left foot.  The veteran was only able to stand on 
his left foot for a count of two seconds, whereas he was able 
to stand on his right foot for longer than eight seconds.  
There was severe fungal infection of the big toe of both 
feet, and also the third to fifth toes on the left foot.  
There was some dryness and flakiness of the skin in-between 
the toes of the left foot, but this was also present on the 
right.  On palpation, there was some tenderness noted 
throughout the big toe of the left foot, anteriorly and 
posteriorly, and the tenderness increased distally in the tip 
of the big toe near the nail.  There was also tenderness on 
pressure on the nail of the big toe.  There was no evidence 
for any open sores or discoloration.   

The neurologist summarized pertinent findings reported in the 
veteran's medical records, including the December 2000 VA 
examination report on the left toe.  The neurologist 
diagnosed chronic regional pain syndrome of the left toe, 
foot, and leg, that was not reflex sympathetic dystrophy but 
seemed amenable to left lumbar sympathetic block.    

The neurologist commented that although the veteran had a 
type of chronic pain that seemed to have its onset during 
service and was currently present, the pain was not evident 
of reflex sympathetic dystrophy.  The neurologist reasoned 
that there was no skin atrophy, muscle atrophy, changes in 
the warmth of the left leg, or other changes consistent with 
sympathetic nervous system malfunction.  Despite this, the 
neurologist noted that the veteran's pain seemed to be 
amenable for short periods of time to a lumbar sympathetic 
block in the left leg.  The neurologist noted that he was not 
familiar with the term chronic regional pain syndrome type I, 
unless it was a reference to type I reflex sympathetic 
dystrophy, which he noted the veteran did not have.  The 
neurologist indicated that he preferred to think of the 
veteran's condition as a nonspecific chronic pain syndrome 
related to the veteran's injury in service, and temporarily 
amenable to sympathetic nerve block.  The neurologist 
maintained that although the pain seemed to have a migratory 
nature to it over the years like reflex sympathetic 
dystrophy, it was of a much more chronic nature than was 
normally seen with reflex sympathetic dystrophy, which 
progresses from type I to type III over the course of a few 
years.  Yet the sympathetic nervous system might have a role 
in the generation of the veteran's chronic pain, as he did 
respond to sympathetic nerve block, the neurologist noted.  
Lastly, the neurologist noted that the examination also 
revealed evidence of peripheral neuropathy of unknown 
etiology.  

VA treatment records dated within the appeal period include a 
July 2001 record that noted that the veteran complained of 
back pain that radiated into the left foot.  It was noted 
that prolonged walking and sitting increased his discomfort.  
The assessment was low back pain.  An April 2002 record noted 
an assessment of onychomycosis.  The toenails were debrided.    

Kaiser Permanente Hospital records are absent any pertinent 
findings.  SSA records contain no records dated within the 
appeal period.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2003).  A 20 percent rating is assigned for 
moderately severe foot injuries.  Id.  A 30 percent rating is 
assigned for severe foot injuries.  Id.  With actual loss of 
use of the foot, a 40 percent rating is assigned.  Id.  

The veteran primarily complains of pain that runs from the 
left great toe medially along the left lower extremity 
through the buttocks to the low back, tremor of the entire 
left lower extremity, gait disturbance, and inability to trim 
the great toenail of the left foot.  The VA examinations 
revealed a tremor of the left lower extremity, severe 
onychomycosis of the left great toe, and tenderness 
throughout the left big toe.  The veteran is currently 
diagnosed with status post compound, comminuted fracture of 
the distal phalanx of the left great toe with residual pain 
and onychomycotic changes of the toenail, and periodic tremor 
of the entire left lower extremity.  Although the 
examinations revealed severe onychomycosis of several toes of 
both feet, the VA podiatrist nevertheless opined that the 
onychomycosis of the great toenail was most likely secondary 
to the fracture trauma.  The VA podiatrist indicated that 
there was resultant significant disability associated with 
the  onychomycosis.  The veteran is also currently diagnosed 
with nonspecific chronic regional pain syndrome.  The 
neurologist indicated that the pain syndrome was related to 
the veteran's injury in service.  

The Board notes that the RO granted an increase in disability 
rating from 0 percent to 20 percent based on the findings 
reported in the December 2000 VA examination reports.  The 
Board agrees with the RO that the veteran's overall left 
great toe disability more nearly approximates symptomatology 
associated with a moderately severe foot injury.  The Board's 
decision is primarily based on the VA podiatrist's opinion 
that there is "significant" disability associated with the 
"severe" onychomycosis located on the left great toe as 
well as the VA neurologist's opinion that the veteran's 
chronic regional pain syndrome is related to the in-service 
injury.  
By way of history, the Board notes that VA treatment records 
show that the left leg tremor has not been definitely 
associated with any underlying disorder.  The September 1997 
electroencephalogram was unremarkable.  The VA neurologist 
similarly did not specifically attribute the left leg tremor 
to the left great toe disability.    

The Board, however, does not find that the left great toe 
disability is tantamount to a severe foot injury that would 
warrant the next higher rating of 30 percent.  While pain may 
affect the entire foot and radiate into the left lower 
extremity, the in-service injury only involved one toe.  By 
way of analogy, the Board refers to Diagnostic Code 5171, 
which prescribes a 30 percent rating for amputation of the 
great toe with removal of the metatarsal head.  Although 
functional use of the left great toe is impeded by pain and 
onychomycotic changes, there still remains functional use of 
the toe, which is better than no use at all as is the case in 
individuals whose great toe has been amputated.  The evidence 
does not show that the veteran's left great toe disability is 
akin to an individual whose great toe has been amputated.  
Consequently, it follows that under Diagnostic Code 5284, the 
veteran's left toe disability cannot be described as 
producing severe impairment.

The Board notes that there is x-ray evidence of mild 
arthritic changes of the first metatarsal phalangeal joint, 
however, no physical manifestations attributable to the 
arthritic findings have been identified that are not already 
accounted for in the current rating (functional loss due to 
pain) and that would not violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2003).  Moreover, the arthritic changes 
have not been medically associated with the in-service 
injury.  Thus, a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003) is not in order.  There are no 
other potentially applicable diagnostic codes under which the 
veteran may be entitled to a rating in excess of 20 percent.  
The VA neurologist diagnosed peripheral neuropathy but did 
not attribute this disorder to the service-connected 
disability.   

Accordingly, the Board finds that the veteran's overall left 
great toe disability picture, as described above, more 
closely approximates the criteria for the currently  assigned 
20 percent rating under Diagnostic Code 5284.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2003).


As the preponderance of the evidence is against the right 
thumb and left great toe claims, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Extraschedular Rating

The Board notes that there is no evidence of record that the 
veteran's right thumb and left great toe disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, to the extent 
that the veteran's right thumb and left great toe 
disabilities interfere with his employability, the currently 
assigned 10 percent and 20 percent ratings, respectively, 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  The evidence shows that the veteran's 
disabilities interfere with his daily life activities.  
There, however, is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his right thumb disability or left great toe 
disability.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

ORDER

A higher rating in excess of 10 percent for service-connected 
residuals of a right thumb injury is denied.  

A higher rating in excess of 20 percent for service-connected 
residuals of a fractured left great toe is denied.  

	 
                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



